UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                      No. 10-3623


                          UNITED STATES OF AMERICA,

                                           v.

                   AHMED WALKER, a/k/a Amelios, a/k/a Ammo,

                                                     Ahmed Walker,

                                                               Appellant.


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D. C. No. 1-00-cr-00300-003)
                     District Judge: Honorable Sylvia H. Rambo


                      Submitted under Third Circuit LAR 34.1(a)
                                  on July 15, 2011

                            Opinion filed September 9, 2011

                Before: RENDELL, SMITH and ROTH, Circuit Judges

                                      ORDER

      IT IS HEREBY ORDERED that the opinion filed on September 9, 2011, is hereby

vacated and an amended opinion shall be filed simultaneously with this order. The

revised opinion does not alter the September 9, 2011 judgment or the panel’s
decision to deny appellant’s petition for panel rehearing..

                                                 By the Court,


                                                 /s/ Jane R. Roth
                                                 Circuit Judge


Dated: 29 September 2011